TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00645-CR






Ritchie Lee Brown, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT


NO. 8783, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING






PER CURIAM

Ritchie Lee Brown seeks to appeal from a judgment of conviction for aggravated
sexual assault.  Sentence was imposed on May 25, 1999.  The deadline for requesting a new trial
or perfecting appeal was therefore June 24, 1999.  Tex. R. App. P. 21.4(a), 26.2(a)(1).  Appellant
filed his "motion for new trial and notice of appeal" on September 7, 1999.  Under the
circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App.1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Justices Jones, Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   November 30, 1999

Do Not Publish